Docket No. 108893.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




GENERAL MOTORS CORPORATION et al., Appellees, v. MARIA
PAPPAS, Treasurer and ex officio Collector of Cook County,
Appellant (General Motors Corporation, Cross-Appellant, v. Maria
Pappas, Treasurer and ex officio Collector of Cook County, Cross-
                            Appellee).

                   Opinion filed May 19, 2011.



   JUSTICE THEIS delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                            OPINION

    The core issue in this appeal is whether plaintiff taxpayers are
entitled to judgment interest under section 2–1303 of the Code of
Civil Procedure (735 ILCS 5/2–1303 (West 2006)) on fixed
judgments of outstanding interest owed under section 23–20 of the
Property Tax Code (Code) (35 ILCS 200/23–20 (West 2006)). For
the reasons that follow, we hold that judgment interest may be
awarded pursuant to section 2–1303 on the set amount of interest that
is owed to taxpayers after the county collector of Cook County
(collector) made full property tax refunds under section 23–20.
                           BACKGROUND
    The underlying facts in this case are not in dispute. The tax
valuation objection cases involve plaintiffs General Motors
Corporation (GM), SBC, and Newcastle Properties, LLC
(Newcastle). Plaintiff Charles Yetto is a lead objector in one of the
consolidated cases involving tax rate objections (hereafter Yetto
taxpayers). The tax valuation and tax rate objection cases all involved
a dispute as to the correct rate of interest to be paid by the collector
on tax refunds after section 23–20 of the Code was amended in 2006.
Public Act 94–558 amended this provision of the Code to change the
interest rate paid on property tax refunds, following a successful tax
protest, from a flat 5% rate to one based on the lesser of 5% or the
Consumer Price Index (CPI). Pub. Act 94–558 (eff. Jan. 1, 2006)
(amending 35 ILCS 200/23–20). The legislation was signed by the
Governor on August 12, 2005, and became effective January 1, 2006.
94th Ill. Gen. Assem., House Bill 504, 2005 Sess.

                    Tax Valuation Objection Cases
     The tax valuation objection cases were all filed under sections
23–10 and 23–15 of the Code, which allow taxpayers to contest the
real estate tax assessment placed on their property for any one tax
year by exhausting their administrative remedies and filing actions in
the circuit court against the collector. 35 ILCS 200/23–10, 23–15
(West 2006). On December 13, 2000, GM filed its complaint
objecting to the 1999 tax year assessment on a parcel of property in
Cook County. Similarly, on April 25, 2005, Newcastle and SBC filed
three separate complaints objecting to the 2003 tax year assessments
on three different parcels of property in Cook County.
    All four tax valuation cases were settled without trial pursuant to
section 23–30 of the Code (35 ILCS 200/23–30 (West 2006)). On
June 9, 2006, the trial court entered an agreed judgment order in
GM’s case which required the collector to refund overpaid and
incorrect or illegal taxes in the total amount of $965,021.61, “plus
interest.” In November 2006, similar agreed judgment orders were
entered in the other three tax valuation cases. The collector was
required to refund to Newcastle a principal tax refund of $50,394.45,
while SBC was entitled to a refund of $16,760.72 on one parcel, and


                                  -2-
$25,967.11 on the second parcel. The three agreed judgment orders
provided for the principal tax refund amounts “plus statutory interest,”
but they did not specify a percentage rate of interest to be paid. The
collector issued refunds to GM, Newcastle, and SBC, paying the
entire principal that was owed and statutory interest on the refunds at
the lower CPI rate. Thereafter, GM, Newcastle, and SBC, all filed
motions to enforce judgment, requesting that the trial court enter
orders allowing them to receive interest at a rate of 5% for the entire
period the tax payments were held because that was the rate permitted
under section 23–20 when plaintiffs paid their respective taxes in
protest.1
    On April 17, 2007, the circuit court ordered the collector to pay
interest to Newcastle and SBC on the refunded taxes at a rate of 5%
from the date the taxes were paid through December 31, 2005, and
interest based on the lower CPI rate from January 1, 2006, forward.
On July 20, 2007, the court denied the collector’s motion to
reconsider and reverse its ruling of April 17, 2007. On August 13,
2007, the collector filed notices of appeal from the circuit court orders
dated April 17, 2007, and July 20, 2007, and also filed motions in the
circuit court to stay the payment of the additional statutory interest
under the Code pending appeal. The collector requested in her notices
of appeal that the court vacate that portion of the trial court’s orders
which compelled her to pay interest at the higher 5% rate through
December 31, 2005. Thereafter, on August 20, 2007, the trial court
entered the following identical orders in the Newcastle and SBC
cases:
            “1. The Motion for Stay is granted. The portion of the
        Court’s order of April 17, 2007, ordering the [collector] to
        pay interest on the property tax refund ordered in this matter
        at the rate of 5% from the date the taxes were paid through
        December 31, 2005 is stayed pending the outcome of any
        appeal filed in this matter. 2. That Plaintiff is entitled to the
        payment of judgment interest at the rate of 6% per annum

 1
  According to GM’s motion to enforce judgment, the collector issued
payment to GM on July 20, 2006, which included $89,920.79 in statutory
interest. Likewise, there is also no dispute that principal tax refunds were
made by the collector to SBC and Newcastle.

                                    -3-
        pursuant to [section 2–1301 of the Code of Civil Procedure]
        on the amount of interest stayed and not paid to Plaintiff
        pending the outcome of any appeal, from the date of final
        judgment ordering a property tax refund in this matter,
        through the date the additional interest is paid to Plaintiff.”
There is no indication that the collector objected to the award of
judgment interest by the trial court, and she did not file any motion to
reconsider the orders of August 20, 2007. Additionally, the collector
did not amend her notices of appeal dated August 13, 2007, or file
additional notices of appeal, to incorporate the issue of the trial
court’s award of judgment interest to SBC and Newcastle.
    On June 15, 2007, the trial court entered an order in GM’s case
requiring the collector to pay 5% interest from the date of payment of
taxes by GM through January 1, 2006. The collector did not seek a
stay in GM’s case, and no order was entered granting judgment
interest under section 2–1301.

                      Tax Rate Objection Cases
    The Yetto taxpayers objected to the real estate tax rate levied by
various taxing bodies in connection with year 2000 property taxes.
This resulted in court-ordered tax refunds to the Yetto taxpayers in 39
consolidated tax rate objection cases which together involve
thousands of separate taxpayers and parcels of property in Cook
County. Many of the individual taxpayers under each of the 39 lead
objectors, however, were ultimately entitled to tax refunds of less than
$10. In June 2006, the Yetto taxpayers filed a motion asking the trial
court to declare how interest should be calculated under the amended
version of section 23–20. On August 31, 2006, the trial court issued
a written order which required the collector to pay interest on any
refund at a rate of 5% from the date the taxes were paid under protest
through December 31, 2005, and interest based on the lower CPI-
derived rate thereafter. Final judgment orders were subsequently
entered in each of the tax rate objection cases beginning in January
2008. The orders provided that upon oral motion of the collector, the
payment of interest was stayed from the date the taxes were due,
through December 31, 2005, which exceeded the CPI rate.
Additionally, the orders provided taxpayers judgment interest under


                                  -4-
section 2–1303 on the portion of interest that was stayed pending
appeal. As with the tax valuation cases, the collector paid the principal
tax refunds owed to the rate objectors and interest at the lower CPI
interest rate for the entire period. The collector appealed all final
judgment orders entered in the 39 tax rate objection cases and
incorporated in the notices of appeal her contention that the trial court
improperly awarded judgment interest to plaintiffs.2
    The appellate court consolidated all the tax valuation and tax rate
objection cases. 393 Ill. App. 3d 60, 62. The collector’s primary
contention on appeal was that the amended version of section 23–20
required payment of any tax refund made after January 1, 2006, at the
lower CPI interest rate, regardless of when the tax payments were
actually made. Id. The appellate court rejected this interpretation of
the Code and found that the legislature intended for the amended
version of section 23–20 to apply prospectively and, therefore, it was
proper for the trial court to split the interest rate calculation and order
payment at the CPI rate only for the period the tax payment was held
in protest after December 31, 2005, to the date the collector tendered
the refund. Id. at 69-70. The appellate court found that the circuit
court retained jurisdiction to award judgment interest to SBC and
Newcastle after the collector filed her notices of appeal, and that it
retained appellate jurisdiction to consider the award of judgment
interest which was not incorporated in the collector’s notices of
appeal in the SBC and Newcastle cases. Id. at 71-73. The appellate
court reasoned that while the collector should have filed amended, or
additional notices of appeal, the error was one of form, not substance,
and did not prejudice SBC and Newcastle as it naturally flowed from


  2
    On May 8, 2008, the trial court found that the final refund orders entered
by the court in the tax rate objection cases had inadvertently failed to include
a refund that was owed to the tax rate objectors based upon the Chicago
Board of Education’s illegal year 2000 property tax levy. Consequently, the
trial court entered additional orders on behalf of the tax rate objectors
requiring the collector to make principal refunds due to the illegal tax rate
and specified the statutory interest rate to be paid. As with the earlier orders,
the trial court allowed the tax rate objectors judgment interest on the portions
of the statutory interest that were stayed pending appeal. These subsequent
orders resulted in additional appeals being filed by the collector.

                                      -5-
the judgment, and the issue was fully briefed by the collector. Id. at
71.
    The appellate court also affirmed the trial court’s orders granting
judgment interest to SBC, Newcastle, and the Yetto taxpayers while
the matter was stayed pending appeal. Id. at 75. The court concluded
that section 2–1303 of the Code of Civil Procedure governed the issue
and that judgment interest was warranted. Id. at 73-75. The appellate
court rejected plaintiffs’ cross-appeals in the tax valuation cases
seeking 5% interest for the entire period the funds were held until the
date of refund. Id. at 62, 69-70. The appellate court also concluded
that a complete tax refund had been made to GM, which foreclosed
its ability to earn additional interest under section 23–20 on any
outstanding interest that was owed, and that GM was not entitled to
judgment interest under section 2–1303 because it was neither sought
nor awarded in GM’s case. Id. at 75-76.
    We granted the collector’s petition for leave to appeal. Ill. S. Ct.
R. 315 (eff. Feb. 26, 2010).

                             ANALYSIS
    In this appeal we are asked to consider whether the trial court
improperly awarded plaintiffs judgment interest on the fixed amount
of outstanding interest that was owed under section 23–20 after they
received principal tax refunds from the collector. These fixed
judgment amounts constitute the additional interest owed for the
period prior to January 1, 2006, when the collector paid interest on
the refunded principal utilizing the CPI-derived rate, rather than the
higher 5% rate. We note that the collector does not raise any issue
before this court concerning the orders which required her to pay
plaintiffs 5% interest on the principal refunds from the date of final
payment of taxes through December 31, 2005. Similarly, SBC,
Newcastle, and the Yetto taxpayers do not contest the trial court’s
decision to grant 5% interest on the refunds only for the period prior
to January 1, 2006. Because the issues addressed in this appeal
concern the application of law to undisputed facts, we apply a de novo
standard of review. City of Champaign v. Torres, 214 Ill. 2d 234, 241
(2005).
                     I. Circuit Court Jurisdiction

                                  -6-
     At the outset, we must consider the jurisdiction of the circuit court
to award judgment interest to SBC and Newcastle after the collector
filed her notices of appeal. 3 The collector argued in the appellate court
that the awards were beyond the jurisdiction of the circuit court, but
she does not renew that claim here. This court, however, has an
obligation to take notice of matters which go to the jurisdiction of the
circuit court, even if the issue is not raised by the parties. Belleville
Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334
(2002). We note that there is also a conflict on this issue in the
appellate court because another division of the First District concluded
that the circuit court does not retain jurisdiction to award judgment
interest after a notice of appeal is filed. See Sears Holdings Corp. v.
Pappas, 391 Ill. App. 3d 147, 159 (2009). Accordingly, we will
address whether the trial court retained jurisdiction to enter the
awards on behalf of SBC and Newcastle.
     A notice of appeal is a procedural device filed with the trial court
that, when timely filed, vests jurisdiction in the appellate court in order
to permit review of the judgment such that it may be affirmed,
reversed, or modified. Steinbrecher v. Steinbrecher, 197 Ill. 2d 514,
527 n.4 (2001). Once the notice of appeal is filed, the appellate
court’s jurisdiction attaches instanter, and the cause of action is
beyond the jurisdiction of the circuit court. Daley v. Laurie, 106 Ill.
2d 33, 37 (1985). The circuit court, however, retains jurisdiction after
the notice of appeal is filed to determine matters collateral or
incidental to the judgment. Illinois State Toll Highway Authority v.
Heritage Standard Bank & Trust Co., 157 Ill. 2d 282, 289-90 (1993)
(“notice of appeal from final judgment in condemnation suit did not
divest trial court of jurisdiction to hear petition for fees and costs”
(citing Town of Libertyville v. Bank of Waukegan, 152 Ill. App. 3d
1066, 1072-73 (1987))). This court has specifically recognized that a
stay of judgment is collateral to the judgment and does not affect or
alter the issues on appeal. Steinbrecher, 197 Ill. 2d at 526.


   3
    The circuit court’s jurisdiction as to the Yetto taxpayers is not at issue
because the judgment interest awards were contained in the final orders
entered prior to the collector filing her notices of appeal in the tax rate
objection cases. As for GM, there was no stay or award of judgment interest
entered.

                                     -7-
    The appellate court below disagreed with Sears Holdings and
found that the circuit court retained jurisdiction to award judgment
interest to SBC and Newcastle after the notices of appeal were filed
because the awards did not modify the substantive issue of the interest
rate on the property tax refunds. 393 Ill. App. 3d at 73. The court
concluded that the judgment interest award was based upon a set
statutory rate and was computed based on a sum certain from the
judgment orders. Id. Therefore, the appellate court found that, like the
stay orders, the award of judgment interest was a matter collateral to
the judgment, and the trial court retained jurisdiction for that purpose.
Id.
    In Sears Holdings, after the collector filed her notice of appeal,
the circuit court granted the collector’s motion to stay and awarded
the plaintiff judgment interest under section 2–1303 on the amount of
interest stayed pending appeal. Sears Holdings, 391 Ill. App. 3d at
152. The Sears Holdings court found that the circuit court retained
jurisdiction to enter the stay order, but held that it lacked subject
matter jurisdiction to grant judgment interest, because it altered the
issue on appeal by increasing the amount of the judgment by awarding
additional interest. Id. at 159.
    We agree with the appellate court in this case that the award of
judgment interest to SBC and Newcastle was a matter collateral to the
judgment, and, therefore, the trial court had the authority to enter the
awards after the collector filed her notices of appeal. This award of
judgment interest was not part of the judgment itself, but incidental
thereto, and imposed on a specific sum contained in the underlying
orders with a rate of interest set forth in the Code of Civil Procedure.
Interest on the fixed judgment amounts simply allowed for the
preservation of the economic value of the awards while the matter was
stayed pending appeal. The judgment interest resulted from the stay
requested by the collector, and like the stay order, it did not affect or
alter the issue from which the collector filed her notices of appeal on
August 13, 2007. Accordingly, we find the circuit court retained
jurisdiction to enter the judgment interest awards on behalf of SBC
and Newcastle after the notices of appeal were filed. The finding of
Sears Holdings which is contrary to this result is hereby overruled.

                   II. Appellate Court Jurisdiction

                                  -8-
     We next must consider SBC and Newcastle’s contention that the
appellate court lacked jurisdiction to consider the issue of judgment
interest because the collector did not amend, or file additional notices
of appeal, to incorporate this issue which was contained in the court’s
orders dated August 20, 2007. The collector asserts that while she did
not file a specific notice of appeal concerning this issue, jurisdiction
was vested in the appellate court to consider the matter, because it
was identified in the docketing statement, and the issue was fully
discussed in her opening brief. The collector argues that to the extent
an error occurred, it was more form over substance because plaintiffs
were not prejudiced.
     Supreme Court Rule 303(b)(2) provides that a notice of appeal
“shall specify the judgment or part thereof or other orders appealed
from and the relief sought from the reviewing court.” Ill. S. Ct. R.
303(b)(2) (eff. Sept. 1, 2006). “The filing of a notice of appeal ‘is the
jurisdictional step which initiates appellate review.’ ” People v. Smith,
228 Ill. 2d 95, 104 (2008) (quoting Niccum v. Botti, Marinaccio,
DeSalvo & Tameling, Ltd., 182 Ill. 2d 6, 7 (1998)). Unless there is a
properly filed notice of appeal, the appellate court lacks jurisdiction
over the matter and is obliged to dismiss the appeal. Id. A notice of
appeal confers jurisdiction on a court of review to consider only the
judgments or parts of judgments specified in the notice of appeal.
People v. Lewis, 234 Ill. 2d 32, 37 (2009).
     “The purpose of the notice of appeal is to inform the prevailing
party that the other party seeks review of the trial court’s decision.”
Id. The notice of appeal “ ‘should be considered as a whole and will
be deemed sufficient to confer jurisdiction on an appellate court when
it fairly and adequately sets out the judgment complained of and the
relief sought, thus advising the successful litigant of the nature of the
appeal.’ ” Smith, 228 Ill. 2d at 105 (quoting Lang v. Consumers
Insurance Service, Inc., 222 Ill. App. 3d 226, 229 (1991)).
Consequently, “ ‘[w]here the deficiency in notice is one of form,
rather than substance, and the appellee is not prejudiced, the failure to
comply strictly with the form of notice is not fatal.’ ” Id.
     In Smith, the defendant timely filed a pro se notice of appeal which
only referred to the trial court’s judgment of conviction on November
10, 2004, rather than the trial court’s order which denied his motion
for sentence correction on February 21, 2006. Id. at 101. In his

                                  -9-
appellate brief, however, the defendant identified the judgment
appealed from as the circuit court’s denial, on February 21, 2006, of
his motion to correct sentence. Id. This court concluded that the
“notice of appeal, no matter how liberally construed, cannot be said
to have fairly and adequately set out the judgment complained of–the
court’s order of February 21, 2006–or the relief sought.” Id. at 105.
“The notice not only failed to mention the February 21, 2006, order;
it specifically mentioned a different judgment, and only that judgment.
This was more than a mere defect in form.” Id. Consequently, this
court concluded that the notice of appeal, as it appeared in the record,
failed to confer jurisdiction on the appellate court to hear the
defendant’s appeal. Id.
     We find, as in Smith, that the notices of appeal filed by the
collector in the SBC and Newcastle cases did not confer jurisdiction
on the appellate court to review the trial court’s award of judgment
interest. In the three tax valuation cases at issue, the collector filed her
notices of appeal on August 13, 2007, from the orders entered on
April 17, 2007, that required the payment of interest in conjunction
with the property tax refunds at a 5% rate of interest from the date of
payment of taxes through December 31, 2005, and the orders entered
on July 20, 2007, denying the relief requested in her motions for
reconsideration. The collector requested in her notices of appeal that
the court vacate that portion of the trial court’s orders which
compelled her to pay interest at 5% through December 31, 2005, and,
instead, require her to pay interest at the CPI rate for any tax refund
rendered after January 1, 2006. The judgment interest awards were
contained in the trial court’s orders dated August 20, 2007, and
constituted an entirely different matter concerning the trial court’s
award of judgment interest at the rate of 6%, pursuant to section
2–1303 of the Code of Civil Procedure, on the portion of interest that
was stayed pending appeal.
     While the collector asserts that the issue was identified in the
docketing statement, it is axiomatic that a docketing statement does
not confer jurisdiction on the appellate court to consider the matter.
Unlike the specificity required in the notice of appeal, the docketing
statement only requires a statement of the general issues proposed to
be raised by the party, and the failure to include an issue in the
docketing statement “will not result in the waiver of the issue on

                                   -10-
appeal.” Ill. S. Ct. R. 312(a) (eff. Feb. 10, 2006). The docketing
statement provides the appellate court with general information about
a case docketed in the court and it is not intended to replace the notice
of appeal.
    Likewise, the collector’s failure to file a proper notice of appeal in
this case could not be remedied by addressing the issue in her
appellate brief. If the collector wanted to raise the issue of the award
of judgment interest as it relates to SBC and Newcastle, she was
required to amend her notices of appeal filed on August 13, 2007,
pursuant to Supreme Court Rule 303(b)(5) (Ill. S. Ct. R. 303(b)(5)
(eff. Sept. 1, 2006)), or file additional notices of appeal incorporating
the issue contained in the trial court’s orders dated August 20, 2007,
which she did not do. Therefore, the appellate court lacked
jurisdiction to consider the issue as it relates to SBC and Newcastle.
    Consequently, we must vacate that part of the judgment of the
appellate court affirming the circuit court’s orders awarding judgment
interest to SBC and Newcastle, and the appeal from those orders is
dismissed. See Atkinson v. Atkinson, 87 Ill. 2d 174, 178 (1981). The
circuit court’s orders awarding judgment interest to SBC and
Newcastle stand.

                               III. Forfeiture
    While we have determined that the appellate court lacked
jurisdiction to consider the issue of judgment interest as it relates to
SBC and Newcastle, we still must address, for purposes of the Yetto
taxpayers, the claim that the collector forfeited her right to contest the
award on appeal by failing to raise the issue in the trial court. The
appellate court rejected this forfeiture argument without explanation.
393 Ill. App. 3d at 70-71.
    In the Yetto tax cases, the stay orders were entered upon the
collector’s oral motion, and there is no transcript of any hearing
contained in the record. In allowing the motion, the trial court also
granted the taxpayers judgment interest on the portion of interest that
was stayed pending appeal. The Yetto taxpayers are correct that the
record is devoid of any indication that the collector objected to the
award of judgment interest in the trial court, which would generally
result in forfeiture of the issue on appeal. See JPMorgan Chase Bank,


                                  -11-
N.A. v. Earth Foods, Inc., 238 Ill. 2d 455, 475 (2010) (forfeiture
results from the failure to comply timely with procedural requirements
in preserving an issue for appeal).
     We recognize, however, that there is a conflict within our
appellate court on the issue of whether judgment interest under the
Code of Civil Procedure may be awarded in a property tax refund case
as a result of Sears Holdings and the instant case. 393 Ill. App. 3d at
73. Consequently, to the extent that the collector forfeited
consideration of this issue by failing to raise her objection before the
trial court, we will overlook any forfeiture in order to provide a
unified body of case law. See O’Casek v. Children’s Home & Aid
Society of Illinois, 229 Ill. 2d 421, 438 (2008) (where this court
overlooked any forfeiture in the interest of maintaining a sound and
uniform body of precedent) (citing Hux v. Raben, 38 Ill. 2d 223, 225
(1967)); accord Village of Lake Villa v. Stokovich, 211 Ill. 2d 106,
121 (2004).

                          IV. Judgment Interest
    Having addressed the issues surrounding jurisdiction and
forfeiture, we now turn to the core issue raised by the collector in this
appeal as it relates to the Yetto taxpayers. The collector contends that
the trial court erred by imposing judgment interest under the Code of
Civil Procedure because refunds which result from property tax
objections arise exclusively from the terms of the Property Tax Code,
and once a full principal refund had been made to the taxpayer, as
occurred in all the tax rate objection cases, the Property Tax Code
does not allow for additional interest to be paid. Consequently, she
contends that it was improper for the trial court to look to the Code
of Civil Procedure to award plaintiffs judgment interest under section
2–1303. The collector also argues that when the trial court ordered
the payment of judgment interest on statutory interest that was
required under section 23–20, the court effectively authorized
compound interest, which was impermissible.
    This issue requires us to consider both the architecture of the
Property Tax Code and the Code of Civil Procedure. This court has
long held that the fundamental rule of statutory interpretation is to
ascertain and give effect to the legislature’s intent. Beelman Trucking


                                  -12-
v. Illinois Workers’ Compensation Comm’n, 233 Ill. 2d 364, 370
(2009). The best indication of legislative intent is the statutory
language, given its plain and ordinary meaning. Id. A statute should
be evaluated as a whole, with each provision construed in connection
with every other section. Cinkus v. Village of Stickney Municipal
Officers Electoral Board, 228 Ill. 2d 200, 216-17 (2008). Where the
meaning of a statute is plain on its face, no resort to other tools of
statutory construction is necessary. Id. at 217.
    A tax objection case is filed in the circuit court in which the
subject property is located. 35 ILCS 200/23–15(a) (West 2006).
Section 23–15(b)(1) provides that “[t]he court, sitting without a jury,
shall hear and determine all objections specified to the taxes,
assessments, or levies in question. This section shall be construed to
provide a complete remedy for any claims with respect to those taxes,
assessments, or levies, excepting only matters for which an exclusive
remedy is provided elsewhere in this Code.” 35 ILCS 200/23–15(b)(1)
(West 2006).
    Section 23–15(c) states that if a court orders a refund of any part
of the taxes paid, the court “shall also order the payment of interest as
provided in Section 23–20.” 35 ILCS 200/23–15(c) (West 2006). This
section also allows for appeals to be taken from final judgments as in
other civil matters. Id. Section 23–20 then states, in pertinent part:
         “Effect of protested payments; refunds. No protest shall
         prevent or be a cause of delay in the distribution of tax
         collections to the taxing districts of any taxes collected which
         were not paid under protest. If the final order of the Property
         Tax Appeal Board or of a court results in a refund to the
         taxpayer, refunds shall be made by the collector from funds
         remaining in the Protest Fund until such funds are exhausted
         and thereafter from the next funds collected after entry of the
         final order until full payment of the refund and interest thereon
         has been made. Interest from the date of payment, regardless
         of whether the payment was made before the effective date of
         this amendatory Act of 1997, or from the date payment is due,
         whichever is later, to the date of refund shall also be paid to
         the taxpayer at the annual rate of the lesser of (i) 5% or (ii) the
         percentage increase in the Consumer Price Index For All
         Urban Consumers during the 12-month calendar year

                                   -13-
        preceding the levy year for which the refund was made, as
        published by the federal Bureau of Labor Statistics.” 35 ILCS
        200/23–20 (West 2006).
Section 23–20 therefore stipulates that interest shall be paid from the
date of payment, or from the date payment is due, whichever is later,
to the date of refund. Consequently, as recognized by the collector
and the Yetto taxpayers, once the collector made full refunds of the
overpaid taxes, as occurred in all the tax rate objection cases, there is
no longer a provision in section 23–20 that allows for additional
interest to accrue on the outstanding interest that is owed.
    Turning to the Code of Civil Procedure, section 12–109(a) states
that “[e]very judgment except those arising by operation of law from
child support orders shall bear interest thereon as provided in Section
2–1303.” 735 ILCS 5/12–109(a) (West 2006). The trial court
awarded judgment interest to the Yetto taxpayers under section
2–1303, which provides, in relevant part:
        “Interest on judgement. Judgments recovered in any court
        shall draw interest at the rate of *** 6% per annum when the
        judgment debtor is a unit of local government, as defined in
        Section 1 of Article VII of the Constitution *** or any other
        government entity. When judgment is entered upon any
        award, report or verdict, interest shall be computed at the
        above rate, from the time when made or rendered to the time
        of entering judgment upon the same, and included in the
        judgment. Interest shall be computed and charged only on the
        unsatisfied portion of the judgment as it exists from time to
        time. The judgment debtor may by tender of payment of
        judgment, costs and interest accrued to the date of tender,
        stop the further accrual of interest on such judgment
        notwithstanding the prosecution of an appeal, or other steps
        to reverse, vacate or modify the judgment.” (Emphasis added.)
        735 ILCS 5/2–1303 (West 2006).
Section 1–108(b) also stipulates that in “proceedings in which the
procedure is regulated by statutes other than those contained in this
Act, such other statutes control to the extent to which they regulate
procedure but Article II of this Act applies to matters of procedure
not regulated by such other statutes.” 735 ILCS 5/1–108(b) (West
2006). Similarly, this court has previously recognized that, “the

                                  -14-
procedures followed in circuit court on tax objection complaints are
governed by the Property Tax Code itself and, where it is silent, by
article II of the Code of Civil Procedure [citation] and the rules of our
court.” Madison Two Associates v. Pappas, 227 Ill. 2d 474, 479
(2008).
     The appellate court below concluded that after the collector made
full tax refunds to plaintiffs, and paid the lower CPI-derived interest
rate for the entire period, there was no longer any provision in the
Code that governed interest. 393 Ill. App. 3d at 74. The appellate
court noted that the refund and interest amount as treated by section
23–20 are separate and distinct and that the Code does not
contemplate the partial payment of interest after a refund has been
made. Id. The appellate court found that the outstanding amount of
interest owed to the taxpayers was a set money judgment governed by
the Code of Civil Procedure and subject to the accrual of judgment
interest under section 2–1303. Id. at 74-75. The appellate court also
found that judgment interest was necessary to preserve the value of
the judgment awards and that without it there would be little incentive
for the collector to make prompt payment to the taxpayers. Id. at 75.
The appellate court disagreed with the reasoning of Sears Holdings
that the trial court lacked the authority to award judgment interest
under section 2–1303 where statutory interest is allowed under the
Code only up until the date of refund. 393 Ill. App. 3d at 73.
     In Sears Holdings, the appellate court considered whether the
plaintiff was entitled to judgment interest under section 2–1303
despite its holding that the circuit court lacked jurisdiction to grant
judgment interest. Sears Holdings, 391 Ill. App. 3d at 159. The trial
court had entered a final judgment awarding the plaintiff a property
tax refund following a certificate of error issued by the county
assessor based upon an assessed property value that was excessive. Id.
at 148. The collector paid the certificate of error refund as well as
statutory interest under section 20–178 of the Code. Id. The plaintiff
subsequently filed a motion to compel the collector to calculate the
interest based on the date the certificate of error was issued by the
assessor and not on the date the court order was entered. Id. The trial
court ordered the collector to recalculate the statutory interest that
was owed to the plaintiff under section 20–178, and the collector
appealed. Id.

                                  -15-
    As in the instant case, the trial court in Sears Holdings ordered the
payment of judgment interest, pursuant to section 2–1303, to the
plaintiff taxpayer on the outstanding interest not paid by the collector
that was stayed pending appeal. Id. at 152. The Sears Holdings court
found that the statute provided for certificate of error refunds in
section 14–15 of the Code, and provided for awards of interest in
connection with the issuance of a certificate of error in section
20–178, but that neither of these provisions considered judgment
interest. Id. at 160. Therefore, the court concluded that the trial
court’s award of judgment interest under section 2–1303 was
improper because the taxpayer was only entitled under section 20–178
of the Property Tax Code to statutory interest “ ‘up to the date of the
refund’ ” and the refund was already paid by the collector. Id.
(quoting 35 ILCS 200/20–178 (West 2006)).
    In the present case, it is uncontested that section 23–20 governed
the judgments entered and that this provision of the Code controlled
the rate of interest from the date of payment of the taxes to the date
of refund. As recognized by the appellate court, section 23–20 does
not contemplate the partial payment of interest or delay in payment of
interest after a full refund has been made. Once the principal refunds
were paid out by the collector, however, there was no provision in the
Code that governed the payment of interest on the fixed outstanding
amount that was stayed pending appeal. The appellate court correctly
concluded that at the time the refunds were paid, the interest due was
a calculable sum certain–a money judgment to be paid. Pursuant to
this court’s ruling in Madison Two, when the Code is silent on a
particular matter of procedure, article II of the Code of Civil
Procedure and the rules of this court govern property tax objection
cases. We find the interest provision contained in section 23–20
controls the rate of interest that must be paid by the collector until
there is a full refund of the taxes paid in protest. Thereafter, if the
statutory interest on the tax refund is not paid in full, judgment
interest under section 2–1303 is allowed on the set amount of
outstanding interest that is owed as a result of the judgment.
Consequently, we disagree with the conclusion of Sears Holdings that
where statutory interest is provided under the Code up until the date
of full refund, and no more, judgment interest may not be awarded
under section 2–1303 on the set amount of interest that is owed to the

                                  -16-
taxpayer.
    Contrary to the collector’s assertion, this assessment of interest
under section 2–1303 on the fixed judgment does not constitute
compound interest. Compound interest exists when interest is paid on
both the principal and the previously accumulated interest. Black’s
Law Dictionary 887 (9th ed. 2009). The Yetto taxpayers are only
entitled to interest under section 2–1303 on the set amount of
outstanding interest owed by the collector that was stayed pending
appeal, which is no different than any other fixed money judgment
subject to the accrual of judgment interest under the Code of Civil
Procedure.
    We emphasize that the underlying dispute in this case did not
concern the overpaid property taxes but the correct rate of interest to
be paid under the Code on that overpayment. This dispute
surrounding the interest rate was unique and resulted from the 2006
amendment to section 23–20. The parties agree that in the vast
majority of property tax protest cases, the collector simply pays out
the full amount of principal and interest owed as stipulated in the
judgment order. We note that the collector has a duty to collect funds
for the various taxing districts in Cook County. We are unaware of
any benefit to the collector of delaying payment of interest to the
taxpayer following a successful tax protest. The award of judgment
interest to the taxpayer under section 2–1303, however, permits the
preservation of the monetary value of the taxpayer’s award in a case
such as this when a full refund has been made and the collector
pursues an appeal from the final judgment as allowed under section
23–15(c) of the Code. We note that the collector is free to stop the
accrual of judgment interest at any time during the pendency of an
appeal by tendering payment of the judgment to the taxpayer. See
Yassin v. Certified Grocers of Illinois, Inc., 133 Ill. 2d 458, 462
(1990) (judgment creditor’s right to draw interest on the judgment
under section 2–1303 during the pendency of the appeal stops if the
judgment debtor tenders payment of the judgment and interest accrued
on the judgment to the date of tender).
    For these reasons, we affirm the judgments of the circuit and
appellate courts which required the collector to pay judgment interest
under section 2–1303 to the Yetto taxpayers.
                       V. GM’s Cross-Appeal

                                 -17-
     Finally, we address GM’s contention raised in its cross-appeal that
it was entitled to interest at the 5% rate under the Code, as opposed
to the lower CPI rate, for the entire period the taxes were held
because due process secured its right to that rate of interest which was
in effect when it paid the taxes.
     In People v. Brown, this court acknowledged that when “a case
implicates a statute enacted after the events giving rise to the
litigation, Illinois courts evaluate the temporal reach of the new law
in accordance with the standards set forth by the United States
Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244, 128
L. Ed. 2d 229, 114 S. Ct. 1483 (1994).” People v. Brown, 225 Ill. 2d
188, 201 (2007) (citing Commonwealth Edison Co. v. Will County
Collector, 196 Ill. 2d 27, 39 (2001)). Under the Landgraf standards,
the court must first determine if the legislature has expressly
prescribed the statute’s temporal reach. Id. “If it has, that expression
of legislative intent must be given effect absent some constitutional
prohibition against doing so.” Id. (citing Allegis Realty Investors v.
Novak, 223 Ill. 2d 318, 330 (2006)).
     Here, the amendment to section 23–20 was signed into law on
August 12, 2005, and became effective on January 1, 2006. As
recognized by the appellate court, under Brown, the delayed
implementation date of the amendment indicates a clear legislative
intent for the prospective application of the provision. See Brown, 225
Ill. 2d at 201-02 (where the delayed implementation date of the statute
was clear evidence that the legislature intended that the amendment be
applicable only to proceedings commenced on or after the date it
became effective). Therefore, the amendment must be prospectively
applied absent some constitutional prohibition against doing so.
     It has long been held that the legislature may increase, decrease or
eliminate a statutory interest rate as long as it does not interfere with
rights which have already accrued and vested under a previous
statutory rate. Noe v. City of Chicago, 56 Ill. 2d 346, 350 (1974). In
upholding the prospective application of the split rate of interest in
Noe, this court explained that interest accrues only on a daily basis and
that upon the effective date of the amendment, the judgment creditor
became entitled to interest at the new statutory rate regardless of
when the judgment was entered. Id. Similarly, we find that it was
proper for the trial court to apply the new rate of interest

                                  -18-
prospectively from January 1, 2006, and note that the right to interest
on refunded property taxes is purely a creature of statute. See Shell
Oil Co. v. Department of Revenue, 95 Ill. 2d 541, 549-50 (1983). GM
was entitled to 5% interest on the tax payment from the date of
payment through December 31, 2005, but it did not have any right to
a specific prospective rate of interest after the effective date of the
amendment to section 23–20.
     GM also argues that interest continues to accrue under section
23–20 until the taxpayer has been paid both the property tax refund
and statutory interest. The collector made a full principal tax refund
to GM in 2006, and, as previously determined, interest only accrues
under the Code from the date of payment until the date of refund.
Once the refund was paid in full to GM, there was no additional
allowance for interest under section 23–20.
     Finally, GM contends that the appellate court improperly
concluded that it is not entitled to judgment interest under section
2–1303 because it was not sought or granted in the trial court. GM
asserts that because the issue of judgment interest was not raised in
the appeal, and it had no opportunity to present argument, the
appellate court should not have ruled out further proceedings in the
trial court.
     We find the appellate court erred by concluding that GM forfeited
its right to judgment interest under section 2–1303 by failing to raise
the issue before the trial court. GM did not raise the issue of judgment
interest under section 2–1303 in the trial or appellate courts because
it sought the continued accrual of statutory interest under section
23–20. That issue has now been resolved in the collector’s favor and
we find no basis to conclude that GM is precluded from seeking
judgment interest. As with the Yetto taxpayers, pursuant to section
2–1303, GM is entitled to judgment interest on the set amount of
outstanding interest owed under section 23–20 after the collector paid
the full principal tax refund. It is unclear from the record before us,
however, whether the collector tendered or offered payment of this
outstanding interest to GM during the pendency of this appeal, which
would stop the accrual of additional interest under section 2–1303.
Accordingly, we vacate that portion of the appellate court’s decision
which found that GM is not entitled to judgment interest and remand
to the trial court for further proceedings on that matter.

                                 -19-
                           CONCLUSION
    For the foregoing reasons, we affirm the appellate court judgment
in part, but vacate that portion affirming the circuit court’s orders
which granted judgment interest to SBC and Newcastle, and the
appeal from those orders is dismissed for lack of appellate jurisdiction.
We also vacate that portion of the appellate court judgment which
found that GM was not entitled to judgment interest under section
2–1303 and remand to the circuit court for further proceedings on that
matter.

    Appellate court judgment affirmed in part and vacated in part;
    appeal dismissed in part;
    cause remanded with directions.




                                  -20-